Citation Nr: 1516680	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) for an on-the-job training program from February 17, 2008, to February 16, 2009.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1998 to September 2002 and from July 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the VA Education Center at the Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran participated in an on-the-job training program with the U.S. Customs and Border Protection from February 17, 2008, to February 16, 2009. 

2.  The Veteran's claim for benefits was received on February 25, 2013.  

3.  The last commencing date for education benefits for an on-the-job training program is February 25, 2012, or later. 


CONCLUSION OF LAW

The criteria for assistance benefits under Chapter 30, Title 38, United States Code (MGIB) for an on-the-job training program from February 17, 2008, to February 16, 2009, have not been met.  38 U.S.C.A. §§ 3014, 3677, 5113 (West 2002); 38 C.F.R. §§ 21.1029, 21.1030, 21.7131 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

VA will pay educational assistance to a veteran pursuing a program of apprenticeship or other on-the-job training only after (1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and (2) VA has received from the Veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2) (2014).  Section 21.7152 provides that the educational institution must certify the Veteran's or service member's enrollment before he or she may receive educational assistance.  This certification must be in a form specified by the Secretary and contain such information as the Secretary may specify.  38 C.F.R. § 21.7152 (2014). 

An otherwise eligible veteran shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located.  38 U.S.C.A. §§ 3034, 3672.  With regard to approval of training on the job, a State approving agency may approve such a program only after reviewing various factors, including the wages to be paid to veteran participants, the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider, and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors.  38 U.S.C.A. §§ 3034, 3677. 

Upon determining that an educational institution has complied with all requirements, the State approving agency will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses.  38 U.S.C.A. §§ 3034, 3678.  Furthermore, State approving agencies are required to report their activities to VA on a monthly or quarterly basis.  38 C.F.R. § 21.4154 (2014). 

When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates.  38 C.F.R. § 21.7131 (2014).  For other than licensing or certification tests, as the award in question is the first award of educational assistance for the program of education pursued by the Veteran (i.e. this would be the first award for on-the-job training with the U.S. Customs and Border Protection), the commencing date of the award of educational assistance is determined by establishing the latest of the following dates: (A) the date the educational institution certifies under paragraph (b) or (c) of this section; (B) one year before the date of claim as determined by Sec. 21.1029(b); (C) the effective date of the approval of the course; (D) one year before the date VA receives approval notice for the course; or (E) November 1, 2000, if paragraph (p) of this section applies to the individual.  38 C.F.R. § 21.7131(a)(1).

The Veteran's claim was received on February 25, 2013.  He reported beginning training in February 2008 at the U.S. Customs and Border Protection Academy.  The Veteran's application for his on-the-job-training does not indicate that his training would result in a standard college degree.  An enrollment certification form completed by the U.S. Customs and Border Protection shows that the Veteran's training dates were from February 17, 2008, to February 16, 2009.  Monthly certifications also completed by the U.S. Customs and Border Protection confirm that the Veteran completed training from February 2008 to February 2009. 
In the February 2013 decision on appeal, the Veteran was informed that his claim was denied as VA cannot pay for training taken more than one year before the claim for his program was received.  

In his March 2013 notice of disagreement, the Veteran reported that he was unaware that he could obtain education benefits for his training until February 2013.  He reported that he did not know of any time limit to apply for benefits.

There is no evidence of record showing the effective date of the approval of the course or when VA received approval notice of the course.

Based on a review of the evidence, the Board concludes that education assistance benefits under Chapter 30, Title 38, United States Code (MGIB) for an on-the-job training program from February 17, 2008, to February 16, 2009, is not warranted.  In determining that the benefits are not warranted, the Board will discuss 38 C.F.R. § 21.7131 to determine the latest possible commencing dates.  

In sub-paragraph (A) of 38 C.F.R. § 21.7131 noted above, application of paragraphs (b) or (c) depends upon whether the educational course or subject in question leads to a standard college degree.  In the present case, the on-the-job program pursued by this Veteran does not result in a standard college degree; thus, 38 C.F.R. § 21.7131(b) in not applicable.  Paragraph (c) sub-section (3) applies when a veteran enrolls in a program of apprenticeship or other on-the-job training that does not lead to a college degree.  Under this circumstance, the date of the award of educational assistance shall be the first date of employment in the training position.  38 C.F.R. § 21.7131(c)(3).  In the present case, the Veteran was first employed in the training position in question on February 17, 2008.  Therefore, the first of the relevant dates for consideration identified in subparagraph (A) of the list above is February 17, 2008.

Sub-paragraph (B) above refers to the date of the Veteran's claim as determined by 21.1029(b), which states that the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA for purposes of determining the commencing date of an award for such educational assistance.  Pursuant to 38 C.F.R. § 21.1030(a) states (1) the first time an individual claims educational assistance administered by VA for pursuit of a program of education, he or she must file an application for educational assistance using a form the Secretary prescribes for that purpose; (2) if an individual changes his or her program of education or place of training after filing his or her first application for educational assistance, he or she must file an application requesting the change of program or place of training using a form the Secretary prescribes for that purpose. 

In this case, the evidence shows that his claim was received on February 25, 2013.  The Veteran specifically reported that he did not know he could apply for such benefits until February 2013.  One year prior to that date, and thus the date identified in subparagraph (B) of the list above, is February 25, 2012. 

Sub-paragraph (C) refers to the effective date of the approval of the course.  In this case, the evidence does not reflect a date of approval of the training program in question. 

Sub-paragraph (D) references a date one year prior to the date that VA receives approval notice for the course.  Again, the evidence does not reflect a date of approval of the training program in question. 

Finally, sub-paragraph (E) does not apply to this Veteran as his eligibility for educational assistance benefits is not based upon certain regulatory changes identified in 38 C.F.R. § 21.7131(p).

Therefore, in light of the above, the earliest possible commencing date of the Veteran's award of education assistance benefits in February 25, 2012, as it is the latest of the dates identified by regulation.  38 C.F.R. § 21.713.  As the Veteran's training was from 2008 to 2009, the award of Chapter 30 benefits is not available.  See Taylor v. West, 11 Vet. App. 436 (1998) (A veteran is not entitled to educational benefits under Chapter 30 where the commencement date was after the enrollment period.)  Therefore, the Veteran's claim must be denied.

In regards to the dates identified by sub-paragraph (C) and (D) being unknown, this fact has no bearing on the disposition of the case.  The record does not contain any documentation showing approval of the training program with the U.S. Customs and Border Protection.  If the training program is not approved, the Veteran cannot receive Chapter 30 educational assistance benefits to pursue the training.  38 U.S.C.A. § 3677.  Furthermore, even if the training program was approved, the earliest possible commencing date for this Veteran's award of education assistance would still be February 25, 2012.  This is the result of the commencing date of the Veteran's award being the latest of the dates determined by sub-paragraphs (A) through (E).  If the effective date of approval is before February 25, 2012, then the date determined by sub-paragraph (C) would be before the February 25, 2012, date determined by sub-paragraph (B) and the commencement date would remain February 25, 2012.  If the effective date of approval is after February 25, 2012, the date determined by sub-paragraph (C) would be after the February 25, 2012, date determined by sub-paragraph (B) and the commencement date would be even later than February 25, 2012.  Similarly, a date determined by sub-paragraph (D) would also not provide for benefits for training completed in 2009.  None of these possibilities would allow the Veteran to receive Chapter 30 educational assistance benefits for the training from February 17, 2008, to February 16, 2009.

While the Board sympathizes with the Veteran's claim and the fact that he was unaware that he could receive benefits for his on-the-job training until 2013, the law and regulations concerning education benefits establish very specific time frames for obtaining such benefits.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Entitlement to education assistance benefits under Chapter 30, Title 38, United States Code (MGIB) for an on-the-job training program from February 17, 2008, to February 16, 2009, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


